The Honorable Bob Johnson Speaker of the House P.O. Box 173 Bigelow, AR 72016-0173
Dear Representative Johnson:
This is in response to your request for an opinion on the following question, as presented to you by the Mayor of the City of Morrilton:
  The City of Morrilton has set the number of subordinate officers by approving a budget by ordinance that set the amount of money that could be paid for salaries and by setting by resolution the salaries of each of the positions. All jobs in the city government are set the same way. A Morrilton Councilman, Perry Brown, has stated that he feels that we should set officers by a specific ordinance, the number of officers even if we are arbitrarily high. The ordinance would say simply "the number of officers is 20." If the answer is yes that we should set the number of officers in a separate ordinance, should we set the number of part-time officers and the number of non-paid reserve officers also?
RESPONSE
It is my opinion that the city council is not required to set the number of officers by a separate, specific ordinance.
The relevant statute in this regard is A.C.A. § 14-52-201 (Repl. 1998), which states that "[t]he city council in cities of the first classshall, by general ordinance, direct the number of subordinate police officers to be appointed." (Emphasis added). The city in this instance has apparently decided to "direct" the number of officers to be appointed by approving a budget rather than by fixing a set number by separate ordinance.1 This is, in my opinion, a reasonable interpretation of §14-52-201. The verb "direct" is defined, generally, as "[t]o point to; guide; order; command; instruct. To advise; suggest; request." Black'sLaw Dictionary (5th ed. 1979). I cannot conclude, in light of this definition, that the General Assembly intended to require the council to set a specific number of officers by general ordinance. Although the definition of "direct" includes "to . . . order" or "command," it also incorporates the concept of guiding or advising. It is also significant to note that the statute does not state that the council shall, by general ordinance, fix the number of officers. Compare A.C.A. § 14-51-304
(Repl 1998) (stating, with regard to cities having a civil service system, that "[t]he city council or board shall from time to time fix thenumber of employees and the salaries. . . .")
It is therefore my opinion that the city may lawfully "direct the number of subordinate police officers to be appointed" by approving a budget that sets the amount that can be paid for salaries.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh
1 I assume that the city council passed a general ordinance approving the budget. In accordance with A.C.A. § 14-58-203 (Repl 1998), the approval of the budget amounts to an appropriation of funds for the items contained therein.